IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-93,708-01


                      EX PARTE HERMAN LEE KINDRED, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. FR 41248-J IN THE 27TH DISTRICT COURT
                               FROM BELL COUNTY


       Per curiam. WALKER , J., not participating.


                                            ORDER

       Applicant pleaded guilty to theft and was sentenced to one year in county jail pursuant to

Section 12.44(a) of the Texas Penal Code. He did not appeal his conviction. Applicant filed this

application for a writ of habeas corpus in the county of conviction, and the district clerk forwarded

it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       We have previously dismissed seven subsequent applications in this cause. See TEX . CODE

CRIM . PROC. art. 11.07, § 4. It is obvious from the record that Applicant continues to raise grounds

that were previously rejected on the merits or that should have been raised in previous applications.

We hold that Applicant has abused the writ and filed a frivolous lawsuit. See Ex parte Jones, 97
                                                                                                  2

S.W.3d 586 (Tex. Crim. App. 2003); TEX . GOV ’T CODE § 498.0045(a-1). Should Applicant file

future habeas applications in this cause, we will not consider the merits of his applications unless

he shows that the factual or legal basis of his grounds was unavailable in a previously filed

application. This application is dismissed.

       Copies of this order shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Filed: May 11, 2022
Do not publish